DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on April 17, 2019.  Claims 1-8 are pending.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed April 17, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received April 17, 2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites only a lower limit to the battery energy density (300 Wh/L or more) with an unbound upper limit.  However, at the time the claimed invention was made, an infinite range of energy densities was not known to exist.  Therefore, the scope of claim 2 unduly encompasses energy densities which would not appear to have been possessed by the invention at the time of filing.  Therefore, the range of claim 2 does not comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the fourth region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent upon claim 4 and the only prior recitation of a fourth region is in claim 7 (which claim 8 is not dependent upon).  In addition, the invention and relationship of claim 8 to the first and fourth regions and first and second regions therein are indefinite as the claim never defines what the fourth region of claim 4 is associated with so as to sufficiently understand the relationships set forth in claim 8.  It may be that claim 8 should be dependent upon claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al. (JP 2015-159087A).
Okuda discloses a rectangular secondary battery 1 comprising:
an electrode body 14 that includes a positive electrode-plate 21 and a negative electrode plate 22; a rectangular casing 12 that includes an opening and that contains the electrode body 14; a sealing plate 13 that includes a gas discharge valve 70 and that seals the opening; and a current collecting member 50 that is electrically connected to the positive electrode plate or the negative electrode plate and that is disposed in the rectangular casing 12,
wherein a shielding member 51/51a made of metal is disposed at a location that is between the gas discharge valve 70 and the electrode body 14 and that faces the gas discharge valve 70 (Figs. 3, 5 and 6 as applied to claim 1).
The shielding member 51/51a is an extension of current collecting member 50 (Figs. 3, 5 and 6 as applied to claim 3).
Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (U.S. Patent Application No. 2010/0266879).
Byun discloses a rectangular secondary battery 100 comprising:
an electrode body 120 that includes a positive electrode-plate 121 and a negative electrode plate 122; a rectangular casing 110 that includes an opening and that contains the electrode body 120; a sealing plate 150 that includes a gas discharge valve 152 and that seals the opening; and a current collecting member 132 that is electrically connected to the positive electrode plate or the negative electrode plate and that is disposed in the rectangular casing 110,
wherein a shielding member 133 made of metal is disposed at a location that is between the gas discharge valve 152 and the electrode 120 and that faces the gas discharge valve 152 (Figs. 1, 2, 5 and 6 as applied to claim 1).
The shielding member 133 is an extension of current collecting member 132 (Figs. 1, 2, 5 and 6 as applied to claim 3).
The structure shown in Fig. 5 includes 1st, 2nd and 3rd regions of the current collecting member 132 including a 1st region where the tabs are connected, a 2nd  region which faces the discharge valve 152 and an intervening 3rd regions between the 1st and 2nd regions.  As shown in the same figure, the 1st region of the current collecting member 132 has a smaller distance between it and the sealing plate 150 compared to the 2nd region and the sealing plate 150 (see marked-up Fig. 5 below applied to claim 4).

    PNG
    media_image1.png
    566
    886
    media_image1.png
    Greyscale


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita et al. (U.S. Patent Application No. 2019/0115163).
Yamashita discloses a rectangular secondary battery 10 comprising:
an electrode body 12 that includes a positive electrode-plate 21 and a negative electrode plate 31; a rectangular casing 13 that includes an opening and that contains the electrode body 12; a sealing plate 14 that includes a gas discharge valve 18 and that seals the opening; and a current collecting member 41 that is electrically connected to the positive electrode plate or the negative electrode plate and that is disposed in the rectangular casing 13,
wherein a shielding member 44 made of metal is disposed at a location that is between the gas discharge valve 18 and the electrode 12 and that faces the gas discharge valve 18 (Figs. 1-14 as applied to claim 1).
The shielding member 44 is an extension of current collecting member 41 (Figs. 1-14 as applied to claim 3).
The structure shown in Fig. 5 includes 1st, 2nd and 3rd regions of the current collecting member 41 including a 1st region 42 where the tabs are connected, a 2nd  region 44 which faces the discharge valve 18 and an intervening 3rd regions between the 1st and 2nd regions.  As shown in the same figure, the 1st region 41 of the current collecting member has a smaller distance between it and the sealing plate 14 compared to the 2nd region 44 and the sealing plate 14 (see marked-up Fig. 5 below applied to claim 4).

    PNG
    media_image2.png
    379
    859
    media_image2.png
    Greyscale

The second region 44 includes a pair of side edge shielding 44a walls disposed at each of two ends in a lateral direction of the sealing plate and extend from the second region 44 towards the sealing plate 14 (see Fig. 1 as applied to claim 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (JP 2015-159087A).as applied to claim 1 above, and further in view of Kato et al. (U.S. Patent Application No. 2004/0023115), Holman et al. (U.S. Patent Application No. 2006/0240290) or Sun (U.S. Patent Application No. 2008/0318122).
Okuda teaches that the inventive batteries therein can be mounted on a vehicle or in a stationary power source (para. [0078]) thus requiring a significant energy density output.
Okuda does not disclose the energy density of the battery being 300 Wh/L or more.
Kato recognized that prismatic lithium based batteries were known to include designs for power output as high as 400 Wh/L (para. [0179]).  Holman likewise recognized that lithium secondary cells in prismatic form can be configured to output power exceeding 500 Wh/L (para. [0020]).  Additionally, Sun taught that prismatic large-format cells can produce energy densities of at least 450 Wh/L (para. [0020]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the energy density of the battery of Okuda to be at least 300 Wh/L as such energy densities were known in the art as providing excellent levels of power output to a desired load.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (U.S. Patent Application No. 2010/0266879) as applied to claim 1 above, and further in view of Kato et al. (U.S. Patent Application No. 2004/0023115), Holman et al. (U.S. Patent Application No. 2006/0240290) or Sun (U.S. Patent Application No. 2008/0318122).
Byun does not disclose the energy density of the battery being 300 Wh/L or more.
Kato recognized that prismatic lithium based batteries were known to include designs for power output as high as 400 Wh/L (para. [0179]).  Holman likewise recognized that lithium secondary cells in prismatic form can be configured to output power exceeding 500 Wh/L (para. [0020]).  Additionally, Sun taught that prismatic large-format cells can produce energy densities of at least 450 Wh/L (para. [0020]).
Kato recognized that prismatic lithium based batteries were known to include designs for power output as high as 400 Wh/L (para. [0179]).  Holman likewise recognized that lithium secondary cells in prismatic form can be configured to output power exceeding 500 Wh/L (para. [0020]).  Additionally, Sun taught that prismatic large-format cells can produce energy densities of at least 450 Wh/L (para. [0020]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the energy density of the battery of Byun to be at least 300 Wh/L as such energy densities were known in the art as providing excellent levels of power output to a desired load.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. Patent Application No. 2019/0115163) as applied to claim 1 above, and further in view of Kato et al. (U.S. Patent Application No. 2004/0023115), Holman et al. (U.S. Patent Application No. 2006/0240290) or Sun (U.S. Patent Application No. 2008/0318122).
Yamashita teaches that the inventive batteries therein can be mounted on a vehicle or in a stationary power source (para. [0078]) thus requiring a significant energy density output.
Yamashita does not disclose the energy density of the battery being 300 Wh/L or more.
Kato recognized that prismatic lithium based batteries were known to include designs for power output as high as 400 Wh/L (para. [0179]).  Holman likewise recognized that lithium secondary cells in prismatic form can be configured to output power exceeding 500 Wh/L (para. [0020]).  Additionally, Sun taught that prismatic large-format cells can produce energy densities of at least 450 Wh/L (para. [0020]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the energy density of the battery of Yamashita to be at least 300 Wh/L as such energy densities were known in the art as providing excellent levels of power output to a desired load.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
a.	With respect to claim 6, none of the cited prior art of record, alone or in combination, are held to teach of the battery of claim 6 wherein the current collecting member includes a vent hole that connects a space between the gas discharge valve and the second region and a space between the current collecting member and the electrode body to each other.
b.	With respect to claim 7, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the current collecting member including the first and second current collector as recited therein with the first current collector connected to the terminal and the second current collector including the 1st, 2nd and 3rd regions along with a 4th region wherein in the 4th region the second current collector is connected to the first current collector.  
As to claim 8, if claim 8 is dependent upon claim 7 (as appears to be possible given the antecedent issues of claim 8 which would be readily resolved by being dependent upon prior claim 7), then upon amending the dependency of claim 8 to claim 7, claim 8 would thus be allowable for at least the same reasons as claim 7 above.  
If claim 8 is meant to be a claim separate from claim 8, no clear determination of patentability can be made as the limitations of claim 8 are unclear as to what the invention therein defines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725